Citation Nr: 1048226	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right 
tibia and fibula fracture, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in July 2009 for further development.

The Veteran presented testimony at a Board hearing in September 
2008, and a transcript of the hearing is associated with his 
claims folder.  The Board Veterans Law Judge who conducted the 
hearing is no longer employed by the Board, and in November 2010, 
the Veteran elected to have a new Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board Veterans Law Judge who conducted the Veteran's hearing 
in September 2008 is no longer employed by the Board, and in 
November 2010, the Veteran elected to have a new Board hearing.  
He indicated that he wants a Board videoconference hearing at the 
RO.   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
videoconference hearing.  After the hearing 
is conducted, or in the event the Veteran 
cancels the hearing or otherwise fails to 
report for the hearing, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


